Citation Nr: 0914189	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-28 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee osteoarthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee osteoarthritis.

4.  Entitlement to an initial rating in excess of 10 percent 
for right sided S1 radiculopathy.

5.  Entitlement to an initial rating in excess of 20 percent 
for post-laminectomy lumbar degenerative disc disease (DDD) 
with limitation of motion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from March 
1985 to September 2004.  He has an additional period of 
unverified active duty service as a member of the Army 
National Guard from August 1983 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for an ankle disability and established 
initial ratings for the bilateral knee and lumbar spine 
disabilities that are the subject of the current appeal.  The 
Veteran subsequently moved to the jurisdiction of the RO in 
St. Petersburg, Florida from which the Board receives this 
appeal.  

The Veteran requested a personal hearing before the Board on 
a VA Form 9 received in September 2006.  In January 2007, 
however, he withdrew that request in writing.  Therefore, the 
Board will proceed with the appeal.  See 38 C.F.R. 
§ 20.704 (2008). 

The issues of increased ratings for right sided S1 
radiculopathy and post-laminectomy lumbar degenerative disc 
disease with limitation of motion are   
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A currently diagnosed right ankle disability is not 
demonstrated by the record.

2.  Throughout the appellate period, the Veteran's right knee 
osteoarthritis status post partial medial meniscectomy is 
primarily manifested by painful movement, tenderness and 
weakness, with limitation of flexion to no less than 124 
degrees and limitation of extension to no more than 5 degrees 
shown on range of motion testing.  

3.  Throughout the appellate period, the Veteran's left knee 
osteoarthritis is primarily manifested by painful movement, 
tenderness and weakness, to a lesser degree than the right 
knee, with full flexion and extension shown on range of 
motion testing.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for right knee osteoarthritis are not met at any time 
during the appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (2008).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a separate 10 percent rating for the 
symptomatic removal of semilunar cartilage of the right knee 
are met throughout the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5259 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for left knee osteoarthritis are not met at any time 
during the appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Regarding the claim for service connection for a right ankle 
disability, in correspondence dated in May 2004 the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim, including information and evidence 
that VA would seek to provide and information and evidence 
that the Veteran was expected to provide.  

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the Statement of the Case (SOC) issued in August 
2006.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
Veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  

Due to the nature of the claims regarding osteoarthritis of 
the bilateral knees, as they are specifically appeals of the 
initial ratings assigned in conjunction with the grants of 
service connection, adequate notice was not delivered prior 
to the initial assignment of the ratings.  However, once 
service connection is granted, the claims are substantiated 
and prior notice defects are rendered non-prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In all, the duty 
is notify is fulfilled.  

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran was 
medically evaluated in conjunction with his claims.  The duty 
to assist has been fulfilled.

Service Connection

The Veteran has perfected an appeal regarding service 
connection for a right ankle disability.  The Board 
acknowledges the Veteran's contention that this is a 
misunderstanding, in that it was his intent to claim 
entitlement to an increased rating for the service-connected 
left ankle fracture residuals, as opposed to claiming 
entitlement to service connection for a right ankle 
disability.  See Representative's statement, May 2007; VA 
Form 9, September 2006.  However, as the issue of service 
connection for a right ankle disability is properly before 
the Board, as all procedural requirements have been met and 
the issue has not been formally withdrawn, the Board must now 
continue with a discussion of the merits of the appeal as 
drafted.  The Board notes that the Veteran's intended claim 
regarding the left ankle has been separately adjudicated by 
the RO, and will not be addressed herein.  See Statement of 
the case, December 2007.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Upon a pre-discharge examination conducted in June 2004, the 
Veteran described residuals of a left ankle fracture that 
occurred as a result of a military parachute jump.  He 
further described experiencing occasional pain in the right 
ankle.  However, no pathology was identified on physical 
examination, and no diagnosis of a right ankle disability was 
rendered.  VA contract examination, June 2004.  The Veteran 
has submitted subsequent private treatment records, none of 
which document treatment or diagnosis of a right ankle 
disability.  See Private treatment records from Drs. AS, FL, 
JH, and MH.  Indeed, X-rays taken of the Veteran's right 
ankle in June 2006 were negative.  

In the absence of a current clinical diagnosis, service 
connection for right ankle pain must be denied.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
the absence of proof of the presently claimed disability, 
there can be no valid claim).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for a right ankle disability is not 
warranted.

Disability Evaluation

The Veteran seeks a higher initial evaluation for his 
service-connected osteoarthritis of the bilateral knees, 
currently evaluated at ten percent for each knee.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the current level of disability is of 
primary concern in a claim for an increased rating; and the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
symptoms of the Veteran's service-connected knee disabilities 
have remained relatively constant throughout the appellate 
period.  Thus, staged ratings are not necessary in this case.

Service connection was established for osteoarthropathy of 
multiple joints, including the bilateral knees, by rating 
decision in December 2004.  The joints were collectively 
evaluated as 10 percent disabling under DC 5003.  The 
bilateral shoulders, hips, and knees were then granted 
separate evaluations by a decision review officer decision 
issued in August 2006.  The Veteran's right and left knee 
osteoarthritis are currently granted 10 percent evaluations 
for each knee under DC 5003.  

Under DC 5003, the Schedule directs that degenerative 
arthritis, to include osteoarthritis, that has been 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  This diagnostic code 
further states that when limitation of motion is 
noncompensable under the Schedule, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2008).

X-ray studies of record confirm moderate osteoarthropathy of 
the right knee with minimal changes of the left knee.  See 
Private radiology report, June 2004.  Furthermore, 
degenerative changes of the bilateral knees were diagnosed by 
Dr. MH, a private physician in September 2006.  Thus, DC 5003 
is applicable, and the Board's attention is directed to the 
diagnostic criteria for limitation of motion referable to the 
knee and leg, which are found at 38 C.F.R. § 4.71a, DCs 5256, 
5260, 5261.  First, DC 5256 rates based on the presence of 
ankylosis, or immobility of the knee joint.  As the Veteran 
has movement in both knee joints, this code is inapplicable.  
It is important to note that normal or full range of motion 
of the knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2008).  

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  Here, the medical evidence reflects that the 
Veteran's left knee exhibits full flexion, and the right knee 
exhibits flexion to no less than 124 degrees.  See Private 
evaluation, September 2006; see also VA contract examination, 
June 2004.  Thus, although there is some limitation of 
flexion of the Veteran's right knee, such limitation is not 
compensable as it is not limited to 45 degrees or less.  

DC 5261 provides ratings based on limitation of extension.  
It provides that when extension is limited to 5 degrees, a 
noncompensable rating is assigned.  Extension limited to 10 
degrees warrants a 10 percent rating.  When limitation of 
extension is at 15 degrees, a 20 percent rating is warranted.  
Extension limited to 20 degrees or more warrants yet higher 
ratings.  Range of motion testing reflects that the Veteran's 
left knee exhibits full extension, and the right knee 
exhibits a limitation of no more than 5 degrees.  Thus, the 
Veteran's limitation of extension of the right leg warrants a 
noncompensable rating.    

Considering the applicable rating criteria for arthritis and 
limitation of motion, where the medical evidence reflects 
that the Veteran's osteoarthritis of the knees results in 
noncompensable limitations of motion, but the Rating Schedule 
intends to recognize actually painful, unstable, or 
misaligned joints with at least the minimum compensable 
rating, a rating of 10 percent and no more, is applicable for 
osteoarthritis of each of the Veteran's knees.  38 C.F.R. 
§§ 4.59, 4.71a, DC 5003 (2008).

The Board now turns to a discussion of additional 
considerations that may warrant an increased rating on other 
grounds.  VA General Counsel has held that a claimant who has 
both arthritis and instability of a knee may be granted 
separate evaluations under DCs 5003 and 5257, respectively, 
without violating the rule against pyramiding found in 
38 C.F.R. § 4.14.  However, any such separate rating must be 
based on additional disabling symptomatology.  That is to say 
that separate evaluations are appropriate so long as there is 
evidence of limitation of motion that meets the requirements 
of the zero percent level under either DC 5260 or 5261.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).  

However, in the present case, there is no finding of 
instability or subluxation found upon examination in June 
2004, and the Veteran's private physician noted that no 
instability was appreciated upon more recent evaluation in 
September 2006.  The private physician further noted that 
Lachman and McMurray testing yielded negative results.  
Private chart note, September 2006.  As such, a separate 
evaluation under the diagnostic criteria applicable to 
recurrent subluxation or lateral instability is not 
warranted.  38 C.F.R. § 4.71a, DC 5257 (2008).  

DC 5258 provides a 20 percent evaluation for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  While the Veteran reports 
sensations of catching and locking that occur up to a few 
times each week, no effusion is visualized or identified by 
VA or private physicians.  See Private evaluation, September 
2006; see also VA contract examination, June 2004.  Thus, a 
rating under this criterion is not warranted.  The Board 
further notes that the diagnostic criteria for impairment of 
the tibia and fibula or genu recurvatum are not applicable as 
neither impairment is evident in this case.  38 C.F.R. § 
4.71a, DC 5262, 5263 (2008).  

Nonetheless, DC 5259 provides a 10 percent evaluation for 
symptomatic removal of semilunar cartilage.  During active 
service in April 1999, the Veteran underwent right knee 
arthroplasty with partial medial meniscectomy.  Thus, during 
this procedure a portion of the Veteran's right knee 
semilunar cartilage was removed.  The Veteran reports 
recurrent symptoms since surgery, and currently exhibits pain 
on patellofemoral compression and tenderness to palpation.  
Each of the Veteran's symptoms of knee disability is noted to 
be worse in the post-surgical right knee, as opposed to the 
left.  See, e.g., Private treatment by Dr. MH, September 
2006.  Mild coarse crepitus was also noted on the June 2004 
VA examination.  

When viewed as a whole, the Veteran's right knee 
symptomatology is found to represent additional disability 
based upon residuals of surgery, as distinguished from the 
symptom of noncompensable limitation of motion alone that is 
already compensated under the evaluation for degenerative 
arthritis.  This is akin to the allowable separate 
evaluations for arthritis and instability of the knee, which 
has been determined not to violate the rule against 
pyramiding.  See VAOPGCPREC, supra.  Therefore, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
an additional 10 percent is warranted for symptomatic removal 
of semilunar cartilage of the right knee.  38 C.F.R. §§ 4.3, 
4.71a, DC 5259 (2008).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system,  38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Upon 
review, the medical evidence of record does not show weakened 
movement, excess fatigability, incoordination, or functional 
loss due to pain on use or flare-ups.  As such, a higher 
initial rating for the Veteran's bilateral knee disability is 
not warranted based upon consideration of the Deluca factors.

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, there has been no 
assertion or showing by the appellant that his service-
connected bilateral knee disabilities have necessitated 
frequent periods of hospitalization or other impairment of a 
similar degree.  While the appellant may assert that his 
disability has generally interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right ankle disability is denied.

An initial rating in excess of 10 percent for right knee 
osteoarthritis is denied.

A separate 10 percent rating for the symptomatic removal of 
semilunar cartilage of the right knee is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.

An initial rating in excess of 10 percent for left knee 
osteoarthritis is denied.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
an increased rating for the Veteran's right sided S1 
radiculopathy and associated degenerative disc disease of the 
lumbar spine are ready for Board adjudication.  See 38 C.F.R. 
§ 19.9 (2008).  Although the Board sincerely regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

Specifically, the Board notes that a September 2006 treatment 
summary by Dr. AS notes that the Veteran has developed 
"fairly dense S1 radiculopathy on the right with numbness as 
well as pain."  However, the Veteran has not been afforded 
an examination to determine the current severity of this 
neurological component of his lumbar spine disability, and 
there is insufficient medical evidence in the record to 
decide the claim.  An examination must be scheduled.  

The Veteran's remaining claim, that of entitlement to an 
increased rating for post laminectomy lumbar degenerative 
disc disease with limitation of motion, is found to be 
inextricably intertwined with the issue remanded herein.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are "inextricably intertwined" when they are 
so closely tied together that a final decision cannot be 
rendered unless both issues have been considered).  
Specifically, the medical evidence links the Veteran's 
radiculopathy to his degenerative disc disease of the lumbar 
spine.  See Private treatment summary, September 2006.  As 
his claim for an increased rating for radiculopathy is 
remanded herein, so too must be the claim for an increased 
rating for the Veteran's associated lumbar spine disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
lumbar spine disability, specifically 
to include an evaluation of the 
neurological manifestations thereof.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted.

The Board also requests the examiner to 
discuss the neurological findings 
contained in the September 2006 treatment 
summary by Dr. AS.  

2.  Thereafter, readjudicate the issues 
remaining on appeal.  If the 
determinations remain unfavorable to 
the Veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case which addresses 
all evidence associated with the claims 
file since the last Statement of the 
Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


